DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 07/19/2022 has been entered. Claims 1-9 are pending in the application.
Applicant’s submission of replacement drawings filed 07/19/2022 fail to overcome the objection to the drawings previously set forth in the Non-Final Office Action. Fig. 3 depicts a drawing which is indecipherable as the graphs depicted are unclear. The datapoints and their corresponding values on the x and y axis cannot be determined from the submitted drawings. As such no proper analysis can be performed on the graphs depicted in Fig. 3. The Examiner advises the Applicant to submit a petition to file colored drawings as well as to submit drawings with clear x and y axis values. Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
Applicant’s amendment to claim 8 has not overcome the 35 U.S.C. 112(a) and 35 U.S.C. 112 (b) rejections that were previously set forth in the Non-Final Office Action. The Applicant has simply changed the claim language of claim 8 from reciting various “units” to a “means for…” language. Claim 8 invokes 35 U.S.C. 112(f) on the various “means for…” limitations and since corresponding structure and algorithms for the functionality of these “means for…” limitations is not provided in the Specification or the Drawings, the Examiner maintains the 35 U.S.C. 112(a) and 35 U.S.C. 112 (b) rejections on claim 8. The MPEP, section 2181 (III) states: 
“Once the examiner determines that a claim limitation is a means-plus-function limitation invoking 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph, the examiner should determine the claimed function and then review the written description of the specification to determine whether the corresponding structure, material, or acts that perform the claimed function are disclosed. Note that drawings may provide a written description of an invention as required by 35 U.S.C. 112. See Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1565, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991). The corresponding structure, material, or acts may be disclosed in the original drawings, figures, tables, or sequence listing. However, the corresponding structure, material, or acts cannot include any structure, material, or acts disclosed only in the material incorporated by reference or a prior art reference. See Pressure Prods. Med. Supplies, Inc. v. Greatbatch Ltd., 599 F.3d 1308, 1317, 94 USPQ2d 1261, 1267 (Fed. Cir. 2010) (stating, "[s]imply mentioning prior art references in a patent does not suffice as a specification description to give the patentee outright claim to all of the structures disclosed in those references."); Atmel Corp. v. Info. Storage Devices, Inc., 198 F.3d 1374, 1381, 53 USPQ2d 1225, 1230 (Fed. Cir. 1999). The disclosure must be reviewed from the point of view of one skilled in the relevant art to determine whether that person would understand the written description to disclose the corresponding structure, material, or acts. Tech. Licensing Corp. v. Videotek, Inc., 545 F.3d 1316, 1338, 88 USPQ2d 1865, 1879 (Fed. Cir. 2008); Med. Instrumentation & Diagnostics Corp. v. Elekta AB, 344 F.3d 1205, 1211-12, 68 USPQ2d 1263, 1269 (Fed. Cir. 2003). To satisfy the definiteness requirement under 35 U.S.C. 112(b)  or 35 U.S.C. 112, second paragraph, the written description must clearly link or associate the corresponding structure, material, or acts to the claimed function. Telcordia Techs., Inc. v. Cisco Systems, Inc., 612 F.3d 1365, 1376, 95 USPQ2d 1673, 1682 (Fed. Cir. 2010). A rejection under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph is appropriate if the written description fails to link or associate the disclosed structure, material, or acts to the claimed function, or if there is no disclosure (or insufficient disclosure) of structure, material, or acts for performing the claimed function. Donaldson, 16 F.3d at 1195, 29 USPQ2d at 1850. A bare statement that known techniques or methods can be used would not be a sufficient disclosure to support a means-plus-function limitation. Biomedino, LLC v. Waters Techs. Corp., 490 F.3d 946, 953, 83 USPQ2d 1118, 1123 (Fed. Cir. 2007).”
The Applicant has simply incorporated references in the disclosure in efforts to provide structural support for the “means for…” limitations recited in claim 8 and such incorporation of references does not satisfy the definiteness requirement of 35 U.S.C. 112(b) as mentioned in the MPEP citation above. Looking specifically at one of the “means for…” limitations of claim 8, it recites, “means for a training unit configured to training a model based on the first power distribution pattern image and the first scenario description, and generating a pre-trained model;”. There is no support in any of the drawings or the disclosure as to HOW the computer model is trained. Usually such support requires algorithms or equations and none of which is provided. One with ordinary skill in the art cannot ascertain from the disclosed Specification or Drawings what the training model is because there is no specific structure for it without knowing the algorithm executed by the processor to perform the recited function. The incorporation of references cannot be used as to HOW the computer model is trained. Support for such limitations (i.e. units as depicted in Fig. 4) is needed independently in the drawings or the disclosure to satisfy the 35 U.S.C. 112(b) definiteness requirement. Under a similar analysis, the other “means for…” limitations of claim 8 also lack structural support as to HOW the computer program performs the recited functions. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
In regards to the 35 U.S.C. 112(a) rejections, the MPEP states in section 2181: 
“When a claim containing a computer-implemented 35 U.S.C. 112(f) claim limitation is found to be indefinite under 35 U.S.C. 112(b) for failure to disclose sufficient corresponding structure (e.g., the computer and the algorithm) in the specification that performs the entire claimed function, it will also lack written description under 35 U.S.C. 112(a). See MPEP § 2163.03, subsection VI.” Consequently, the Examiner also maintains the 35 U.S.C. 112(a) rejections previously set forth in the Non-Final Office Actions as the written description requirement is not met for the limitations of claim 8.
	The Examiner would like to point out to the Applicant that the Applicant can amend claim 8 to remove the invocation of 35 U.S.C. 112(f) on the recited “means for…” limitations to overcome the 35 U.S.C. 112(a) and 35 U.S.C. 112(b) rejections maintained in this Final Office Action. As mentioned previously in the Non-Final Office Action, if applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Response to Arguments
Applicant’s arguments on page 7 of the Remarks regarding the 35 U.S.C. 112(a) rejection on claim 8 have been fully considered but are not persuasive. The Applicant argues that “reasonable clarity” (citing MPEP, section, 2163) has been provided that permits one skilled in the art to recognize the applicant’s disclosure and description of claimed invention as defined by the claims. The Examiner respectfully disagrees. Claim 8 recites “means for…” language to describes various units depicted in Fig. 4 of the drawings. These limitations simply recite the functions performed by the units and do not provide sufficient structure in the Specification as to HOW the functionality is performed. The Applicant states on page 8 of the Remarks:
As still further regards the written description requirement, the Office bears the initial burden of presenting "evidence or reasons WHY persons skilled in the art would not recognize in an applicant's disclosure a description of the invention defined by the claims". (See M.P.E.P. § 2163.04 (citing In re Wertheim 541 F.2d 257, 262, 265, 191 U.S.P.Q. 90, 96, 98 (C.C.P.A. 1976))) (emphasis added). In particular, the Manual of Patent Examining Procedure specifically provides that if the Office rejects a claim based on the lack of a written description, the examiner should "identify the claim limitation not described" and also provide "reasons WHY persons skilled in the art would not recognize the description of this limitation in the disclosure of the application." (See id.).
The Examiner would like to point out that claim 8 specifically invokes 35 U.S.C. 112(f) on the various “means for…” limitations recited in claim 8. In regards to the 35 U.S.C. 112(a) rejections, the MPEP states in section 2181: “When a claim containing a computer-implemented 35 U.S.C. 112(f) claim limitation is found to be indefinite under 35 U.S.C. 112(b) for failure to disclose sufficient corresponding structure (e.g., the computer and the algorithm) in the specification that performs the entire claimed function, it will also lack written description under 35 U.S.C. 112(a). See MPEP § 2163.03, subsection VI.” Consequently, the Examiner also maintains the 35 U.S.C. 112(a) rejections previously set forth in the Non-Final Office Actions as the written description requirement is not met for the limitations of claim 8. The Applicant cannot rely on the incorporation of references to provide sufficient structure and algorithms for the recited limitations of claim 8 that invoke 35 U.S.C. 112 (f). See Response to Amendments section above for more clarity. 
Applicant’s arguments, starting on page 9, with respect to amendments to independent claim(s) 1, 8 and 9 to overcome the 35 U.S.C. 103 rejections are moot based on the new grounds of rejection as necessitated by amendment.

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because Fig. 3 depicts a drawing which is indecipherable as the graphs depicted are unclear. The datapoints and their corresponding values on the x and y axis cannot be determined from the submitted drawings. As such no proper analysis can be performed on the graphs depicted in Fig. 3. The MPEP in section 1.84 states, “(k) Scale. The scale to which a drawing is made must be large enough to show the mechanism without crowding when the drawing is reduced in size to two-thirds in reproduction. Indications such as "actual size" or "scale 1/2" on the drawings are not permitted since these lose their meaning with reproduction in a different format.” Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that uses the word “means,” and is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses the word “means” coupled with functional language without reciting sufficient structure to perform the recited function.  Such claim limitation(s) is/are: 
“means for providing a plurality of predefined radar reflection points of at least one first object detected by a radar and at least one first scenario description describing a first environment related to the detected first object;”
“means for converting the predefined radar reflection points into at least one first power distribution pattern image related to a distribution of a power returning from the detected first object;”
“means for training a model based on the first power distribution pattern image and the first scenario description, and generating a pre-trained model;”
“means for providing at least one second scenario description describing a second environment related to a second object;”
“means for generating at least one second power distribution pattern image related to a distribution of a power returning from the second object based on the trained model and the second scenario description;”
“means for sampling the second power distribution pattern image to generate radar reflection points;”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitations of:  “means for providing a plurality of predefined radar reflection points of at least one first object detected by a radar and at least one first scenario description describing a first environment related to the detected first object;”, “means for converting the predefined radar reflection points into at least one first power distribution pattern image related to a distribution of a power returning from the detected first object;", “means for training a model based on the first power distribution pattern image and the first scenario description, and generating a pre-trained model;”, “means for providing at least one second scenario description describing a second environment related to a second object;”, “means for generating at least one second power distribution pattern image related to a distribution of a power returning from the second object based on the trained model and the second scenario description;” and “means for sampling the second power distribution pattern image to generate radar reflection points;” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph for failing to comply with the third prong of the 3-prong test as sufficient structure is not provided in the claims as to HOW the functions are performed. Additionally, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The Applicant has simply incorporated references in efforts to provide structural support to the recited “means for…” limitations of claim 8 which does not satisfy the definiteness requirement of 35 U.S.C. 112(b). The MPEP, section 2181 (III) states: 
“Once the examiner determines that a claim limitation is a means-plus-function limitation invoking 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph, the examiner should determine the claimed function and then review the written description of the specification to determine whether the corresponding structure, material, or acts that perform the claimed function are disclosed. Note that drawings may provide a written description of an invention as required by 35 U.S.C. 112. See Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1565, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991). The corresponding structure, material, or acts may be disclosed in the original drawings, figures, tables, or sequence listing. However, the corresponding structure, material, or acts cannot include any structure, material, or acts disclosed only in the material incorporated by reference or a prior art reference. See Pressure Prods. Med. Supplies, Inc. v. Greatbatch Ltd., 599 F.3d 1308, 1317, 94 USPQ2d 1261, 1267 (Fed. Cir. 2010) (stating, "[s]imply mentioning prior art references in a patent does not suffice as a specification description to give the patentee outright claim to all of the structures disclosed in those references."); Atmel Corp. v. Info. Storage Devices, Inc., 198 F.3d 1374, 1381, 53 USPQ2d 1225, 1230 (Fed. Cir. 1999). The disclosure must be reviewed from the point of view of one skilled in the relevant art to determine whether that person would understand the written description to disclose the corresponding structure, material, or acts. Tech. Licensing Corp. v. Videotek, Inc., 545 F.3d 1316, 1338, 88 USPQ2d 1865, 1879 (Fed. Cir. 2008); Med. Instrumentation & Diagnostics Corp. v. Elekta AB, 344 F.3d 1205, 1211-12, 68 USPQ2d 1263, 1269 (Fed. Cir. 2003). To satisfy the definiteness requirement under 35 U.S.C. 112(b)  or 35 U.S.C. 112, second paragraph, the written description must clearly link or associate the corresponding structure, material, or acts to the claimed function. Telcordia Techs., Inc. v. Cisco Systems, Inc., 612 F.3d 1365, 1376, 95 USPQ2d 1673, 1682 (Fed. Cir. 2010). A rejection under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph is appropriate if the written description fails to link or associate the disclosed structure, material, or acts to the claimed function, or if there is no disclosure (or insufficient disclosure) of structure, material, or acts for performing the claimed function. Donaldson, 16 F.3d at 1195, 29 USPQ2d at 1850. A bare statement that known techniques or methods can be used would not be a sufficient disclosure to support a means-plus-function limitation. Biomedino, LLC v. Waters Techs. Corp., 490 F.3d 946, 953, 83 USPQ2d 1118, 1123 (Fed. Cir. 2007).”
Looking specifically at one of the “means for…” limitations of claim 8, it recites, “means for a training unit configured to training a model based on the first power distribution pattern image and the first scenario description, and generating a pre-trained model;”. There is no support in any of the drawings or the disclosure as to HOW the computer model is trained. Usually such support requires algorithms or equations and none of which is provided. One with ordinary skill in the art cannot ascertain from the disclosed Specification and Drawings what the training model is because there is no specific structure for it without knowing the algorithm executed by the processor to perform the recited function. The incorporation of the references cannot be used as to HOW the computer model is trained. Support for such limitations (units as mentioned Fig. 4) is needed independently in the drawings or the disclosure to satisfy the 35 U.S.C. 112(b) definiteness requirement. Under a similar analysis, the other “means for…” limitations of claim 8 also lack structural support as to HOW the computer program performs the recited functions. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 6.	The specification fails to provide the algorithms necessary for the limitations of "means for providing a plurality of predefined radar reflection points of at least one first object detected by a radar and at least one first scenario description describing a first environment related to the detected first object;”, “means for converting the predefined radar reflection points into at least one first power distribution pattern image related to a distribution of a power returning from the detected first object;", “means for training a model based on the first power distribution pattern image and the first scenario description, and generating a pre-trained model;”, “means for providing at least one second scenario description describing a second environment related to a second object;”, “means for generating at least one second power distribution pattern image related to a distribution of a power returning from the second object based on the trained model and the second scenario description;” and “means for sampling the second power distribution pattern image to generate radar reflection points;”.  Typically, algorithms associated with these units would be implemented on a processor and would include equations, schematics, and diagrams that fully set forth the claimed invention— none of which has been found in the specification. 
The MPEP, section 2181 states, “Mere reference to a general purpose computer with appropriate programming without providing an explanation of the appropriate programming, or simply reciting "software" without providing detail about the means to accomplish a specific software function, would not be an adequate disclosure of the corresponding structure to satisfy the requirements of 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Aristocrat, 521 F.3d at 1334, 86 USPQ2d at 1239; Finisar, 523 F.3d at 1340-41, 86 USPQ2d at 1623. In addition, merely referencing a specialized computer (e.g., a "bank computer"), some undefined component of a computer system (e.g., "access control manager"), "logic," "code," or elements that are essentially a black box designed to perform the recited function, will not be sufficient because there must be some explanation of how the computer or the computer component performs the claimed function. Blackboard, Inc. v. Desire2Learn, Inc., 574 F.3d 1371, 1383-85, 91 USPQ2d 1481, 1491-93 (Fed. Cir. 2009); Net MoneyIN, Inc. v. VeriSign, Inc., 545 F.3d 1359, 1366-67, 88 USPQ2d 1751, 1756-57 (Fed. Cir. 2008); Rodriguez, 92 USPQ2d at 1405-06.” 
The specification states at the end of the Summary, “The present invention further provides, according to a third aspect, an example computer program comprising instructions which, when the program is executed by a computer, cause the computer to carry out the method according to the first aspect of the present invention.” Further in the Detailed Description, the Specification states, “The example embodiment of the computer program 200 in accordance with the present invention shown in Fig. 5 comprises instructions 250 which, when the program 200 is executed by a computer, cause the computer to carry out the embodiment of the example method shown in Fig. 1.” Fig. 4 simply depicts block diagrams labeling the “units” that comprise the computer program. Now looking at Figure 1, only a flow diagram listing the functions being performed by the systems are depicted, nothing is depicted which shows HOW the functionality is performed. As mentioned previously under the 35 U.S.C. 112(b) rejection, the Applicant cannot rely on the incorporation of references to provide structural support for the limitations of a claim which invoke 35 U.S.C. 112(f). Nothing is provided in the Specification and drawings independently which would let some one skilled in the art to ascertains HOW such functions are performed by the computer program. There are various methods of performing each and every function of the units listed in Fig. 4. Simply listing the functions and their flow in a system is not sufficient structure. 
The MPEP states in section 2181: “When a claim containing a computer-implemented 35 U.S.C. 112(f) claim limitation is found to be indefinite under 35 U.S.C. 112(b) for failure to disclose sufficient corresponding structure (e.g., the computer and the algorithm) in the specification that performs the entire claimed function, it will also lack written description under 35 U.S.C. 112(a). See MPEP § 2163.03, subsection VI.” Consequently, the Examiner also maintains the 35 U.S.C. 112(a) rejections previously set forth in the Non-Final Office Actions as the written description requirement is not met for the limitations of claim 8. The Applicant cannot rely on the incorporation of references to provide sufficient structure and algorithms for the recited limitations of claim 8 that invoke 35 U.S.C. 112 (f). See Response to Amendments section above for more clarity. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Groh (US 20180060725 A1) in view of Wheeler (T. A. Wheeler, M. Holder, H. Winner and M. J. Kochenderfer, "Deep stochastic radar models," 2017 IEEE Intelligent Vehicles Symposium (IV), 2017, pp. 47-53, doi: 10.1109/IVS.2017.7995697.).

Regarding claim 1, Groh discloses [Note: what Groh fails to disclose is strike-through] 
A method for generating radar reflection points (Paragraph 0001, “This invention relates to simulation environments and, more particularly, to the enhancement of simulation environments to simulate reflections from surfaces in therein for virtual radar systems and/or virtual ultrasonic systems.”), comprising the following steps: 
providing a plurality of predefined radar reflection points of at least one first object detected by a radar (Paragraph 0039, “As with the images 56 and/or point clouds 58, the radar system 38b and/or the ultrasonic system 40a may collect data from multiple different angles describable around the objects 50a-c with respect to azimuth 64 and/or elevation and/or at different distances to the objects 50a-c. In some examples, different subsets of data pertaining to the fourth dataset 46a and/or fifth dataset 48a may be collected for different beams 66a-b.”) and at least one first scenario description describing a first environment related to the detected first object (Paragraph 0047, “The machine learning module 72 may train its machine learning algorithm(s) with training data 42 prepared along lines similar to those discussed above. Hence, to train a machine learning algorithm to provide reflection values for a street sign, and/or possibly a stop sign, FIG. 4 depicts a unit of cloud points 58n, an image 56n, a unit of location/orientation information 74, radar data 68n and ultrasonic data 70n with a label 60b for a stop sign. Unlike the isolated stop sign 50b in the previous figure, the particular stop sign depicted here is captured surrounded by other signal sources, including the palm branch and other vegetation.”); 
converting the predefined radar reflection points into at least one first power distribution pattern image (FIG. 3, radar reflection points, element 58a, are converted into element 68a, a power distribution pattern image) related to a distribution of a power returning from the detected first object (Paragraph 0043, “The radar data 68 and/or ultrasonic data 70 may record reflections in different forms. For example, reflection values may be recorded as radar cross sections 68a-b and/or ultrasonic cross section. However, in many situations, where the target 50 takes up a substantial portion of the field of view, or the field of view includes many different types of reflective surfaces and/or volumes, it may be more helpful to think in terms of a reflection coefficient. Hence, in many examples, the target objects 50 may be target materials, surfaces, and/or areas 50.”); 
training a model based on the first power distribution pattern image and the first scenario description (Paragraph 0041, “The radar data 68 and/or ultrasonic data 70 may be correlated within the training set of modeling data 10b. For example, with respect to the radar data 68, the measurements on the cross sections 68a, 68b may be stamped with orientation information from the locational-awareness system 54a, just as the depicted images 56a, 56b and point clouds 58a, 58b for the pedestrian 50a and stop sign 50b respectively.”); 
providing at least one second scenario description describing a second environment related to a second object (Paragraph 0047, “FIG. 4 depicts a unit of cloud points 58n, an image 56n, a unit of location/orientation information 74, radar data 68n and ultrasonic data 70n with a label 60b for a stop sign. Unlike the isolated stop sign 50b in the previous figure, the particular stop sign depicted here is captured surrounded by other signal sources, including the palm branch and other vegetation. To be effective, the machine learning algorithm must be exposed to large numbers of instances of each category 60 of object, surface, material, volume, and/or the like with many different variations. Non-limiting examples of sources of such variations may arise, for example, from a number of different orientations and/or distances”); 
generating at least one second power distribution pattern image related to a distribution of a power returning from the second object (FIG. 3, radar reflection points, element 58b, are generated into element 68b, a second power distribution pattern image)  based on the trained model and the second scenario description (Paragraph 0048, “In such examples, the group of images 76, the group of point clouds 78, the group of units of location/orientation information 80, radar data 68 and group of ultrasonic data 82 may include images of a number of distinct instances of stop signs with several different combinations of variations for several different training sessions. In other examples, the machine learning module 72 may consider entire groups of images 76, groups of units of cloud points 78, groups of units of location/orientation information 80, radar data 68 and groups of ultrasonic data 82 together, across multiple orientations and/or distances.”); and 

  

Wheeler discloses, 
sampling the second power distribution pattern image to generate radar reflection points (Fig. 4 caption, “When deployed, z is sampled from a unit multivariate Gaussian.”, where the output of the decoder, Y, is “generated radar reflection points”. Y is specifically defined in Section II, Model Specification, first paragraph, as “The observation Y is a sensor reading, in this case a tensor over range and azimuth describing the received power by the radar over a discretized grid. A good sensor model produces observations that closely match those obtained in the real world.”);
wherein in a deployment stage (Fig. 4, the deployment stage is referred to here as the stage of the decoder (i.e. “for deployment” as stated in figure)), the radar reflection points (Fig. 4, input Y is the “radar reflection points”), generated based on the first and second scenario descriptions (Page 48, first column, third paragraph, “A sensor model should thus support a scene representation consisting of both components: a spatial raster R and an object list O.”, Page 48, second column, 2nd paragraph, “The inputs to the network are the spatial raster R and the object list O, and the output is the sensor reading Y”), are inputted in the pre-trained model (Fig. 4, Y is inputted into the pre-trained model during the “for deployment” stage).
	It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify Groh with Wheeler to incorporate the feature of: sampling the second power distribution pattern image to generate radar reflection points; and wherein in a deployment stage, the radar reflection points, generated based on the first and second scenario descriptions, are inputted in the pre-trained model. Both Groh and Wheeler are considered analogous arts as they both disclose a method for synthetic radar data generation and analysis using existing radar data. Additionally, both arts disclose power distribution functions used to train a model. Groh discloses in paragraph 0056, “A convolution layer 104n may include one or more sublayers, such as, without limitation, a convolution sublayer 106n, a subsample sublayer 108n, and/or a non-linear sublayer 110n, which may respectively include convolution neuron/nodes 112a-n, non-linear neuron/nodes 114a-n, and/or subsampling neuron/node 116a-n.” Therefore, Groh hints at the use of a sample sub-layer, however, Groh fails to specifically disclose the feature of: sampling the second power distribution pattern image to generate radar reflection points. Wheeler discloses this feature when it states in the Figure 4 caption that the value of z is obtained by sampling the multivariate Gaussian. This sampling is performed to generate the radar reflection data Y. Additionally, Wheeler discloses the feature of a deployment stage of the “Decoder” in Fig. 4 where the radar reflection points, Y, which are generated based on a raster and object list (i.e. two scenarios), are inputted into the pre-trained model. Therefore, it would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify Groh with Wheeler to incorporate the feature mentioned above. The incorporation of such features would allow for the creation of a trained model to use to generate high resolution and accurate radar data, thus, leading to a more efficient system.  
Regarding claim 2, the combination of Groh and Wheeler discloses 
The method according to claim 1. Groh further discloses wherein the converting the predefined radar reflection points into the at least one first power distribution pattern image includes: 
converting each of the predefined radar reflection points (FIG. 3, radar reflection points, elements 58, are converted into elements 68, a power distribution pattern images)  into a third power distribution pattern image (Fig. 4 elements 68n, which includes multiple power distribution images generated from 58n radar point clouds) related to a distribution of a power returning from an area around the each of the predefined radar reflection points (Paragraph 0043, “The radar data 68 and/or ultrasonic data 70 may record reflections in different forms. For example, reflection values may be recorded as radar cross sections 68a-b and/or ultrasonic cross section. However, in many situations, where the target 50 takes up a substantial portion of the field of view, or the field of view includes many different types of reflective surfaces and/or volumes, it may be more helpful to think in terms of a reflection coefficient. Hence, in many examples, the target objects 50 may be target materials, surfaces, and/or areas 50.”); and 
merging the third power distribution pattern images to form the first power distribution pattern image (Paragraph 0062, “In some examples, a fusion module 124b, or model generation model 124b, which may reside with or be communicatively coupled to the mapping module 128, may be executable on the processor set to assemble the additional set of three-dimensional modeling data 126b into the model of the virtual environment. Additionally, or in the alternative, in certain examples, such a model generation module 124b may generate one or more individual, three-dimensional objects. As with the training modeling data 10, the new set of modeling data 126b may include point cloud data 58, which may serve as the backbone of the three-dimensional models. Such point cloud data 58 may be stitched together to form complete objects and/or environments with location and/or orientation data 74, all of which may serve together to support the additional information provided by the camera images 56.”).  

Regarding claim 3, the combination of Groh and Wheeler discloses 
The method according to claim 2. Groh further discloses wherein the converting of each of the predefined radar reflection points into the third power distribution pattern image includes: 
implementing a sinc function (Fig. 4 depicts sinc functions, 90/88) using the each of the predefined radar reflection points (Fig. 4 where the radar reflection points 58n are inputs to implement sinc function 90) as a variable of the sinc function in a longitudinal and/or lateral direction corresponding to a relative position between a radar and the first object (Paragraph 0051, “In some examples, a mapping 88/90 may be a function to assign certain reflection values in response to certain characteristic signatures in modeling data.”).  

Regarding claim 4, the combination of Groh and Wheeler discloses
The method according to claim 1.  Groh further discloses wherein the first and second scenario description include spatial data related to the first and/or second object represented by a raster (Fig. 3, elements 58a, 58b and 58c depicts objects represented by a raster), and an object list with features of the first object and/or second object (Paragraph 0047, “The machine learning module 72 may train its machine learning algorithm(s) with training data 42 prepared along lines similar to those discussed above. Hence, to train a machine learning algorithm to provide reflection values for a street sign, and/or possibly a stop sign, FIG. 4 depicts a unit of cloud points 58n, an image 56n, a unit of location/orientation information 74, radar data 68n and ultrasonic data 70n with a label 60b for a stop sign.”).  

Regarding claim 5, the combination of Groh and Wheeler discloses
The method according to claim 1. Groh further discloses wherein the first scenario description and the second scenario description are identical to one another (Paragraph 0047, “To be effective, the machine learning algorithm must be exposed to large numbers of instances of each category 60 of object, surface, material, volume, and/or the like with many different variations. Non-limiting examples of sources of such variations may arise, for example, from a number of different orientations and/or distances.”; therefore, “To be effective, the machine learning algorithm must be exposed to large numbers of instances of each category 60 of object, surface, material, volume and/or the like with many different variations” is tantamount to training the system with identical scenarios).  


Regarding claim 6, the combination of Groh and Wheeler discloses
The method according to claim 1. Groh further discloses wherein the training of the model includes training a deep neural network (Paragraph 0053, “Referring to FIG. 5, a deep neural network 92, as may be utilized by the machine learning module 72, is depicted.”).  

Regarding claim 7, the combination of Groh and Wheeler discloses
The method according to claim 1. Groh further discloses wherein the generating of the second power distribution pattern image is based on a randomly generated noise value (Paragraph 0042, “Hence, radar data 68c for the vegetation 50c is depicted as a probability distribution for a random variable that may be generated by combining multiple measurements of the vegetation 50c. Similar random variables may be generated for different orientations of target objects 50 whose radar and/or ultrasonic responses are sensitive to orientation. The probability distribution depicted for the radar data 68c is Gaussian, but other distributions are possible.”).  

Regarding claim 8, the same cited section and rationale as corresponding method claim 1 is applied. 

Regarding claim 9, the same cited section and rationale as corresponding method claim 1 is applied.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAZRA N. WAHEED whose telephone number is (571)272-6713. The examiner can normally be reached M-F (8 AM - 4:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAZRA NUR WAHEED/Examiner, Art Unit 3648                                                                                                                                                                                                        
/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648